SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1262
CA 16-00526
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF J. THOMAS BASSETT AND SILVIA
DE LA GARZA BASSETT, PETITIONERS-APPELLANTS,

                      V                             MEMORANDUM AND ORDER

TOWN OF MANLIUS, RESPONDENT-RESPONDENT.


J. THOMAS BASSETT, PETITIONER-APPELLANT PRO SE.

SILVIA DE LA GARZA BASSETT, PETITIONER-APPELLANT PRO SE.

FRATESCHI LAW FIRM, PLLC, SYRACUSE (TIMOTHY A. FRATESCHI OF COUNSEL),
FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Onondaga County (Hugh A. Gilbert, J.), entered January 15, 2016 in a
CPLR article 78 proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: In this CPLR article 78 proceeding challenging a
determination made by a hearing officer in a small claims assessment
review (SCAR) proceeding (see RPTL 736 [2]), we conclude that Supreme
Court properly denied the petition. Judicial review of the
determination of a hearing officer in a SCAR proceeding is limited to
ascertaining whether the determination has a rational basis (see
Matter of Dodge v Krul, 99 AD3d 1218, 1218; Matter of Garth v
Assessors of Town of Perinton, 87 AD3d 1306, 1307). Here, the
evidence presented at the SCAR hearing, including the evidence of
comparable sales and assessments, provided a rational basis for the
Hearing Officer’s determination that petitioners had failed to meet
their burden of demonstrating that respondent’s assessment of their
property was unequal or excessive (see Garth, 87 AD3d at 1307; Matter
of Montgomery v Board of Assessment Review of Town of Union, 30 AD3d
747, 749).




Entered:    December 23, 2016                     Frances E. Cafarell
                                                  Clerk of the Court